DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 11-17 in the reply filed on 9/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 15-17  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dua et al. (US 2012/0279260).
	Dua teaches the knit fabric (embodiment of figure 4B) as claimed including a first (114) and second yarn (113, forming connecting layer) knit together, wherein at least one of the first and second yarns comprises a plurality of fibers (117, embodiment of figure 6B) that are composites of first (118) and second (119) polymers arranged side-by-side in cross-section.  

    PNG
    media_image1.png
    628
    1125
    media_image1.png
    Greyscale


Regarding claim 15, the first and second yarns are knit in an alternating arrangement given that the yarn forming the connecting layers alternates between the top layer and the bottom layer.   
Regarding claim 16, the embodiment of figure 4C discloses pairs of the first and second yarns knit in an alternating arrangement. Regarding claim 17, wherein the first and second yarns are knit together with a third yarn (yarn forming bottom layer) that is not a composite material.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (US 2012/0279260) in view of Smith et al. (US 7,895,863).
  	Dua et al teaches the invention substantially as claimed as indicated above.  Smith teaches that it well known to knit having first yarn with a S-twist and second yarn with a Z-twist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first yarn of Dua et al with an S-twist and a second  yarn with a Z-twist for the purpose of reduce torque of the fabric since  the opposite torsional bias of the Z-twist and S-twist yarns cancel each other out as indicated by Smith et al. at column 3, lines 14-15.   
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw